Citation Nr: 0920577	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  01-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, diagnosed as lumbar spondylosis with right-sided 
radiculopathy.

2.  Whether there was clear and unmistakable error in a 
rating decision of March 24, 1998, denying service connection 
for posttraumatic stress disorder (PTSD) and, if not, whether 
new and material evidence has been received to reopen a claim 
therefor.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than February 
25, 2000, for entitlement to additional compensation for a 
dependent spouse.

5.  Entitlement to additional compensation for a dependent 
child.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 
1963.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2007, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  Following the RO's attempts to complete 
the requested actions, the case has since been returned to 
the Board for further review.  

The issues relating to the veteran's claims for service 
connection for a low back disorder diagnosed as lumbar 
spondylosis with right-sided radiculopathy and for PTSD, as 
well as his claim for a TDIU and entitlement to an effective 
date earlier than February 25, 2000, for additional 
compensation for a dependent spouse, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The record does not indicate that the existence of a 
dependent child was ever adequately documented as to warrant 
entitlement to additional VA compensation for a dependent 
child or payment therefor.  



CONCLUSION OF LAW

The criteria for entitlement to additional VA compensation 
for a dependent child have not been met.  38 U.S.C.A. 
§§ 103(c), 1115, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.4(b)(2), 3.50, 3.57, 3.102, 
3.159, 3.204, 3.209, 3.210, 3.213, 3.650, 3.660 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in August 2007, and on one or more prior occasions, so 
that additional development could be undertaken.  All of the 
actions previously sought by the Board through its prior 
development requests appear to have been completed to the 
extent possible as to the matter herein decided on its 
merits, and it is of note that neither the Veteran, nor his 
attorney, contends otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the VCAA letter(s) of July 2008.  The 
record further reflects that the Veteran was advised of the 
Court's holding in Dingess/Hartman by the RO's correspondence 
of March 2006 and in subsequently compiled letters to the 
veteran.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
subsequent to entry of the RO's initial decision denying 
increased VA compensation on the basis of a dependent child, 
in contravention of Pelegrini.  

Aside from the fact that the claim addressed herein, 
entitlement to additional compensation for a dependent child, 
does not involve the assignment of a rating, the record in 
this instance demonstrates that full VCAA notice, including 
that pertaining to Dingess-Hartman, was effectuated prior to 
the issuance of the final supplemental statement of the case 
in January 2009.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  Moreover, no 
factual predicate for entitlement to additional VA 
compensation on the basis of a dependent child is indicated 
by the record.  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the Veteran, the 
Board cannot conclude that any defect in the timing, or for 
that matter the substance, of the notice provided, affected 
the essential fairness of the adjudication.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content and the Veteran it is 
noted does not contend otherwise.

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent records have been obtained and made 
a part of the appellant's claims folder to the extent that 
such records have been adequately identified or are otherwise 
available.  The Veteran does not point to any evidence 
missing from the claims folder and VA has not been requested 
to obtain any specific item of evidence that might 
substantiate his claim.  As to any duty to provide an 
examination or medical opinion, the claim at issue here is 
entitlement to additional compensation for a dependent child, 
which is not a matter for which a VA medical examination or 
opinion is applicable.  Under such circumstances, VA is found 
to have met its obligation to assist the Veteran in obtaining 
all pertinent evidence to substantiate his claim.  See 38 
U.S.C.A. § 5103A.    

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.






Merits of the Claim

An additional amount of compensation may be payable for a 
spouse and child where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

VA will accept the written statement of a claimant as proof 
of marriage or birth of a child or purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
dependent's social security number.  38 C.F.R. § 3.204(a)(1).  
Other evidence is required under certain circumstances, such 
as where the claimant's statement on its face raises a 
question of its validity or the claimant's statement 
conflicts with other evidence of record.  See 38 C.F.R. 
§ 3.204(a)(2).  

Age or relationship is established by one of various types of 
evidence, such as a copy or abstract of the public record of 
birth, copy of the church record of baptism, official report 
from the service department as to birth which occurred while 
the veteran was in service, affidavit or a certified 
statement of the physician or midwife in attendance at birth, 
copy of Bible or other family record certified to by a notary 
public or other officer with authority to administer oaths, 
affidavits or certified statements of two or more persons, 
preferably disinterested, who will state their ages, showing 
the name, date, and place of birth of the person whose age or 
relationship is being established, and that to their own 
knowledge such person is the child of such parents (naming 
the parents) and stating the source of their knowledge, or 
other evidence which is adequate to establish the facts in 
issue, including census records, original baptismal records, 
hospital records, insurance policies, school, employment, 
immigration, or naturalization records.  38 C.F.R. § 3.209.  

Evidence of record indicates that the Veteran initially 
applied for VA educational benefits in June 1966, when he 
indicated that he married [redacted] in March 1964 and had two 
dependent children, [redacted] (stepson) and [redacted].  In 
subsequent communications from 1970 to 1972, he continued to 
report the existence of a spouse and up to three dependent 
children and award data reflect that his educational award 
was modified accordingly.  In a November 1998 application for 
VA vocational rehabilitation benefits, the Veteran reported 
only that he had four children.  

Information on file shows that in connection with his 
original claim for VA compensation filed in March 1967, the 
Veteran furnished dependency information as to his marriage 
to [redacted] in March 1964 and three dependent children, 
[redacted] (stepson), [redacted], and [redacted], and in the months 
following, provided a marriage certificate as to his marriage 
to [redacted] and verified birth data for [redacted], [redacted], and 
[redacted].  Such data were again submitted by the Veteran in May 
1972.  In a VA Form 21-526, Veteran's Application for 
Compensation or Pension, filed in July 1977, it was set forth 
that he continued to be married to [redacted] and that there 
were two dependent children, [redacted] and [redacted], who were born in 
August 1965 and October 1966, respectively.  In a VA Form 21-
686c, Declaration of Marital Status, filed in February 1980, 
the Veteran reported that his marriage to [redacted] had been 
terminated by divorce in September 1978 and that he had two 
dependent children, [redacted] and [redacted].  His award was thereafter 
modified in March 1980 for the addition of two dependent 
children.  

By rating action in February 1997, the RO increased the 
schedular evaluation assigned for the veteran's service-
connected residuals of a wound of the right thigh and groin 
from 20 percent to 40 percent, effective from February 1995.  
The Veteran was advised by the RO of such action by means of 
correspondence mailed to him at his then current address of 
record.  He was thereby advised that he may be eligible for 
additional benefits for dependents, as explained by the VA 
Form 21-8764 provided and informed that, if he felt he was 
entitled to additional benefits for dependents or became so 
entitled in the future, then he should apply by completing a 
VA Form 21-686c, so provided, and return it to the RO.  

Received by the RO on September 12, 2000, was a VA Form 686c, 
Declaration of Status of Dependents, wherein the Veteran 
reported that he had five children, one of whom was [redacted], 
and she was noted to have been born in May 1981.  

Received on October 25, 2000, was another VA Form 686c, 
reflecting the date of birth and social security number of 
[redacted], the veteran's spouse, as well as the social security 
number of the veteran's daughter, [redacted], born in May 1981.  
He therein indicated that he was living with [redacted], but not 
contributing to her support.  Accompanying such document were 
photocopies of the marriage license and marriage certificate 
regarding the veteran's marriage to [redacted] in June 1992 in the 
State of Oklahoma; a birth certificate regarding the birth of 
[redacted] on May [redacted], 1981, to [redacted], the mother, and the father, 
the Veteran; and a divorce decree terminating the marriage of 
the Veteran and [redacted] as of April 1986.  It was therein set 
forth that the veteran and [redacted] were the parents of a child, 
[redacted], who was born in May 1981.

On October 27, 2000, yet another From 21-686c was received by 
the RO.  With such document, there was also submitted a copy 
of the divorce decree terminating the veteran's marriage to 
[redacted] as of September 1978 and noting that were at that 
time minor children, a boy, [redacted], age 13 years, and a girl, 
[redacted], 11 years of age, born of that marriage.  

By its award letter, dated October 31, 2000, the RO informed 
the Veteran that his award of VA compensation had been 
amended to include additional benefits for his spouse.  He 
was also requested to complete VA Form 21-674 for [redacted] if 
she were still attending school and that the sooner such 
information was received, the sooner additional benefits 
could be awarded. 

No VA Form 21-674 or other information was thereafter 
received indicating the existence of a child of the Veteran 
who was under the age of 18 years, or if older, who was 
attending school on a full-time basis.  

The Veteran argues that he is entitled to additional benefits 
for one or more dependent children in connection with rating 
action undertaken by the RO in February 1997, when a 40 
percent rating was assigned for his service-connected wound 
of the thigh and groin.  In that regard, he asserts that he 
failed to receive the February 1997 correspondence from the 
RO, advising him of the action taken or his right to 
additional compensation for dependents.  Had he received 
timely notice of that award, it is alleged that he would have 
submitted the appropriate information for the addition of his 
dependent children.  

In analyzing the information on file, it is evident that, by 
virtue of the veteran's prior involvement in the VA 
compensation system, he is charged with knowledge of its 
mechanics, and, specifically, that additional VA compensation 
is paid only when adequate documentation is offered to verify 
the existence of a dependent child.  

The United States Court of Appeals for Veterans Claims 
(Court) has determined that "[t]he presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties".  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)). While Ashley dealt with regularity 
of procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.

In this instance, the Board notes that the RO utilized the 
most recent address of the Veteran in February 1997 to mail 
to him notice of its action to increase the schedular 
evaluation assigned for his service-connected residuals of a 
wound of the thigh and groin and to inform him of the need to 
submit appropriate evidence of any dependents.  Such 
correspondence was not returned to the RO by postal 
authorities as undeliverable.  On that basis, the presumption 
of administrative regularity is for application and the 
veteran's allegation of nonreceipt, alone, is found to be 
insufficient to rebut such presumption.  It is therefore 
concluded that the Veteran received the February 1997 notice 
and failed to respond promptly with adequate information as 
to the existence of a dependent child.  

This case turns on whether and on what date the record was 
adequately documented as to existence of a dependent child, 
so as to warrant entitlement of the Veteran to increased VA 
compensation.  As for the claimed increase in compensation 
for a dependent child, there is no showing that the criteria 
for entitlement to an increased rate of VA compensation were 
met for [redacted] or any other child of the Veteran in 
connection with the February 1997 award of increased monetary 
benefits.  In sum, the record reflects that each of the 
veteran's children attained the age of eighteen years prior 
to the date of submission of the requisite data to prove the 
existence of a dependent child.  Moreover, the record 
reflects that, despite being asked to do so, the Veteran 
failed to provide evidence that [redacted] continued to attend 
school on a full-time basis beyond her eighteenth birthday, 
such as might establish a basis for entitlement to additional 
compensation and payment therefor.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
entitlement to additional compensation for a dependent child.  
38 U.S.C.A. §§ 103(c), 1115; 38 C.F.R. §§ 3.4(b)(2), 3.50, 
3.57, 3.204, 3.209, 3.210, 3.213, 3.650, 3.660.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Additional compensation for a dependent child is denied.  


REMAND

By the Board's remand of August 2007, the RO was specifically 
directed to undertake certain actions and it is apparent upon 
return of the case that many of the actions sought were not 
attempted and/or completed.  In this regard, it is noted that 
no consideration was afforded the remaining issue as to the 
veteran's entitlement to an effective date earlier than 
February 25, 2000, for additional compensation for a spouse.  
As well, the RO was to consider specifically the impact of 
certain Court holdings and a binding opinion from the VA's 
General Counsel, but did not, in readjudicating the veteran's 
claim to reopen for service connection for PTSD, to include 
the matter of clear and unmistakable error in a rating 
decision of March 1998.  The same is true with respect to the 
Board's request that the RO consider and apply specific 
regulations and Court holdings as to his pending TDIU claim 
and the intertwined matter involving a pending unadjudicated 
claim for increase, inclusive of TDIU, from November 1998.  
It, too, is noteworthy that the RO did not consider as 
directed the changes made in October 2006 with respect to 
38 C.F.R. § 3.310, see 71 Fed. Reg. 52744 (2006), in 
connection with the veteran's claim for service connection 
for a low back disorder.  It is pertinent to note that a 
remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
all of the Board's remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Pursuant to Stegall, the matters cited 
herein must be returned to the RO for corrective measures.  

Further medical input is likewise needed from the VA's 
physician assistant who performed a VA medical examination in 
December 2007.  One point requiring clarification, which the 
Board did not clearly elucidate in its earlier remand, 
concerns the question of an increased level of severity of 
the veteran's service-connected residuals of a wound of the 
right thigh and groin, including unemployability, during the 
one-year period immediately prior to the alleged claim for 
increase of November 16, 1998.  This matter was raised by the 
Veteran previously and, while it was referenced in the body 
of the Board's August 2007 remand, it was not sufficiently 
addressed in actions paragraphs contained within the remand.  

Spondylosis is defined as ankylosis of a vertebral joint, but 
is also a general term for degenerative changes due to 
osteoarthritis; lumbar spondylosis is defined as degenerative 
joint disease affecting the lumbar vertebrae and 
intervertebral disks, causing pain and stiffness, sometimes 
with sciatic radiation due to nerve root pressure by 
associated protruding disks or osteophytes.  Dorland's 
Illustrated Medical Dictionary, 1239 (26th ed. 1981).  

The record demonstrates that the VA spine examiner in 
December 2007 concluded that the Veteran did not have lumbar 
spondylosis, although the existence of facet degenerative 
changes with ligamentous hypertrophy was conceded.  The 
clinical impression was of a myofascial lumbar syndrome and 
such was not found to be linked to the veteran's period of 
military service.  The record includes a diagnosis of lumbar 
spondylosis by a private neurologist who also has reported 
the existence of radiculopathy at L5-S1 on the right as shown 
by electromyogram.  That neurologist has linked the foregoing 
disorders to the veteran's military service or disability 
incurred therein.  Clarification as to the existence of 
spondylosis and radiculopathy and the relationship of facet 
degenerative changes and ligamentous hypertrophy identified 
by the December 2007 to any existing low back disorder is 
deemed to be in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied.  

2.  Thereafter, return the report of a VA 
medical examination conducted on December 
7, 2007, at the VA's Medical Center in 
Dallas, Texas, by D. Roth, PA-C, to D. 
Roth for the preparation of an addendum 
to his earlier report.  If D. Roth is 
unavailable, the Veteran must be accorded 
an additional VA orthopedic examination 
at the applicable VA medical facility in 
Texas, to determine the nature, etiology, 
and approximate onset date of his claimed 
low back disorder and the question of his 
current and former unemployability.  The 
veteran's claims file must be furnished 
to D. Roth or his designee for use in the 
study of this case and the author of the 
addendum should indicate whether the 
claims folder was provided and reviewed.

Ultimately, D. Roth or his designee must 
answer the following, providing a full 
supporting rationale where appropriate:

a)  On what basis was the opinion 
rendered, as indicated at the time of the 
December 2007 examination, that the 
Veteran did not have lumbar spondylosis?  
Citation to the clinical record is 
requested as part the response provided.  

b)  Is it your opinion that Dr. Harney's 
diagnosis of lumbar spondylosis is 
incorrect or otherwise not supported by 
the record, and why?  

c)  Is right-sided radiculopathy of the 
lower spine present, and, if so, on what 
basis is that opinion offered?  The 
response provided should be made with 
citation to specific items in the record?  

d)  What is the significance of the facet 
degenerative changes with ligamentous 
hypertrophy which were noted on the 
December 2007 examination and are such 
part and parcel of the diagnosed 
myofascial lumbar syndrome, or associated 
with some other low back disorder, and, 
if so, which one?  

e)  Based on your review of the record, 
is there shown to have been an increased 
level of severity, to include evidence of 
unemployability, with respect to the 
veteran's service-connected residuals of 
a wound of the right thigh and groin at 
any point during the one-year period 
prior to November 16, 1998 (the date of 
an alleged informal claim)?  Citation to 
the record of pertinent manifestations 
and their severity during the applicable 
time period is requested.  

The clinician is asked to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Lastly, the RO should readjudicate, 
based on all relevant evidence and all 
pertinent legal authority, the veteran's 
claim for entitlement to direct and 
secondary service connection for lumbar 
spondylosis with right-sided 
radiculopathy, to include consideration 
of 3.310, as revised on October 10, 2006, 
see 71 Fed. Reg. 52744 (2006); his claim 
of whether there was CUE in a rating 
decision of March 24, 1998, denying 
service connection for PTSD.  If there is 
no CUE as claimed, the RO must 
readjudicate the application to reopen 
the claim for service connection for 
PTSD; the claim for entitlement to a 
TDIU; and the claim for entitlement to an 
effective date earlier than February 25, 
2000, for additional compensation for a 
dependent spouse, [redacted].  

With specific reference to the veteran's 
PTSD claim, to include whether there was 
CUE in the rating decision of March 24, 
1998, consideration must be afforded, as 
applicable, the holding in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001), 
Szemraj v. Principi, 357 F.3d (Fed. Cir. 
2004), and VAOPGCPREC 4-2004, to the 
effect that VA is required to determine 
all potential claims raised by the 
evidence and the scope of such claims, 
with application of all relevant law and 
regulations.   

Insofar as the veteran's claim for a TDIU 
is concerned, the RO must on remand 
ascertain whether a VA outpatient 
treatment note of November 16, 1998, 
reportedly indicating that the veteran 
was unemployable due to service-connected 
disablement, represents an informal claim 
for increase, to include a TDIU, under 
38 C.F.R. § 3.157, and whether any such 
claim remains pending and unadjudicated 
to this date.  The RO must also consider 
and apply, as appropriate, 38 C.F.R. 
§§ 3.340(a) and 4.16(b), as well as the 
holdings in Bowling v. Principi, 15 Vet. 
App. 1 (2001) and Roberson, supra, must 
be undertaken.  

If any benefit sought on appeal continues 
to be denied, the Veteran and his 
attorney or other representative must be 
furnished a supplemental statement of the 
case outlining in detail the adjudicatory 
actions taken in connection with this 
remand.  Included therein must be 
citation to all relevant evidence and all 
controlling law and regulations.  An 
appropriate period of time to respond 
should also then be provided.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


